Exhibit 10.1

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”) is entered into as of April 2,
2013, by and between Resource Exchange of America Corp. (f/k/a “Mobieyes
Software, Inc.), a Florida corporation (the “Company”) and UTP Holdings, LLC, a
Florida limited liability company (“UTP”).

 

WHEREAS, that on February 22, 2010, the Company entered into an Asset
Acquisition Agreement with UTP, which was later amended on October 21, 2010 by
Amendment No.1 and Amendment No. 2 (collectively, referred to as the “Purchase
Agreement”);

 

WHEREAS, the Company and UTP desire to terminate the Purchase Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

Section 1. Termination. The Company and LT hereby agree that effective on the
date hereof that the Purchase Agreement shall be terminated and be of no further
force or effect.

 

Section 2. Waiver and Release of Obligations.

 

(a) UTP agrees that any and all obligations of the Company under the Purchase
Agreement is hereby waived and terminated and of no further effect.

 

(b) Upon the execution of this Agreement, UTP and its assigns, successors,
subsidiaries, affiliates, owners, members, predecessors, agents,
representatives, officers, directors, and employees forever mutually release and
discharge the Company’s assigns, successors, subsidiaries, affiliates, owners,
shareholders, predecessors, agents, representatives, officers, directors, and
employees from any and all causes of action, actions, judgments, liens, damages,
losses, claims, liabilities, and demands whatsoever, whether known or unknown,
which each other had, now has, or hereafter can, shall, or may have, however
arising, including by reason of any duty, breach, act, omission, condition or
occurrence through and including the date of this Agreement and/or by reason of
any fact, act, matter, cause or thing of any kind whatsoever.

 

Section 3. Miscellaneous.

 

(c) Expenses. Each party shall bear its own costs and expenses, including legal
fees, incurred or sustained in connection with the preparation of this Agreement
and related matters.

 

(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and UTP.

 



 

 

 

(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.

 

(g) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(h) Governing Law. This Agreement shall be enforced, governed by and construed
in accordance with the laws of the State of Florida applicable to agreements
made and to be preformed entirely with such State, without regard to the
principles of conflict of laws.

 

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(j) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

[Signature Pages Follow]

 



 

 

 

IN WITNESS WHEREOF, the parties hereof have as of the date first written above
executed this Agreement.

 

RESOURCE EXCHANGE OF AMERICA CORP.

 



By: /s/ Miachel J. Rhodes   Name: Michael J. Rhodes   Title: CEO  

 

UTP HOLDINGS, LLC

 



By: /s/ Dana Pekas   Name: Dana Pekas   Title:    CEO  

 

 

  



 

